Notice of Pre-AIA  or AIA  Status
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This office action is responsive to the amendment filed 09/20/2021. Claims 1-3, 5-11, 13-15, 17-19 and 21-24 are currently pending. Claims 4, 12, 16 and 20 are canceled per applicant’s request.

Response to Amendment/Remarks
Applicant's amendment to the specification with respect to par. 0020 and 0021 is sufficient to overcome previous objections. There is no need to amend par. 0017 as an answer to applicant’s request for clarification. The previous objection to par. 0017 is withdrawn because the previous office action misread Fig. 2.
Applicant’s amendment to the claims is sufficient to overcome previous objections and rejections under 112(b) and 101.

Allowable Subject Matter
	Claims 1-3, 5-11, 13-15, 17-19 and 21-24 are allowed.
	The following is an examiner’s statement of reasons for allowance: As per claims 1, 9 and 17, the closest prior art of record, Daley (T.M. Daley and et al, “Field testing of modular borehole monitoring with simultaneous distributed acoustic sensing and geophone vertical seismic profiles at Citronelle, Alabama”, Geophysical 
	“electronically processing the up and down going wavefields to obtain a vertical component of displacement that corresponds to each vertical interval between the strain measurement data, the electronic processing comprising application of difference equations having variables which correspond to time and depth intervals for the up and down going wavefields, the difference equations being discretized versions of governing differential equations“ and 
	“wherein the separated up and down going wavefields of the strain measurement data are optionally recombined before the simulated geophone data waveform is output”, in combination with other limitations.

	Daley discloses a method comprising: (DAS, i.e. distributed acoustic sensing, processing flow [pg. 1319 left col section ‘1. Introduction’ line 3 from the end])
	measuring vertical component of strain at a plurality of vertical positions along an optical fiber disposed along a wellbore at a well site, the optical fiber being a sensing fiber of a distributed acoustic sensing system; (wellbore monitoring technology facilitated by the deployment of fibre-optic cable is distributed acoustic sensing ‘DAS’ [pg. 1319 left col section ‘1. Introduction’ line 24-26; Fig. 2-3]; DAS systems are sensitive to axial strain, meaning vertical component of strain is included [pg. 1322 left col section ‘Initial seismic acquisition: geophone and fiber-optic vertical seismic profile’ i.e. measuring at vertical positions, of optical fibre [pg. 1322 right col line 8-10]; iDAS output, an estimate of the fibre strain rate, an estimate of the spatial derivative of fibre dynamic displacement [pg. 1324 left col section ‘5. Distributed Acoustic Sensing processing’ line 27 – right col line 10])
	electronically processing the measured vertical component of strain with a value of a vertical interval between the vertical positions, (electrical power and signals [abs]; the processing and analysis [pg. 1324 left col section 5 ‘Distributed Acoustic Sensing Processing’ line 4 excluding blank space]; Conversion to geophone equivalent signal, requires conversion from strain to particle velocity [pg. 1325 right col section ‘Conversion to geophone equivalent signal’ line 0 – 9], implying electronically processing the measured vertical component of strain; over an interval comparable to typical geophone spacing [abs line 9 from the end],  spatial gauge distance … sample interval [pg. 1324 right col line 1-2], interval [pg. 1327 left col line 1 – line 5 from the bottom, pg. 1329 left col line 11-13])
	to generate a vertical component of displacement for each of the vertical positions at a measurement time of a plurality of measurement times; (for a propagating signal, integration with respect to distance is equivalent to integration with respect to time followed by multiplication by the propagation
speed [pg. 1324 right col line 14-17], equivalent to spatial integration, uz = displacement in the z-direction, can be written as u(z,t) in general form [pg. 1325 right col section ‘Conversion to geophone equivalent signal’ line 13-14], writing u(z,t) for the dynamic fibre displacement [line 19]; u(z,t) represents the dynamic displacement of the fibre at z and time t [pg. 1324 left col line 4-3 from the bottom], implying the intention of calculating a vertical component of displacement using electronically processing the measured vertical component of strain)
	electronically processing the generated vertical component of displacement for each of the plurality of measurement times with a value of a time interval between measurement times, (processing and analysis [pg. 1324 left col section ‘5 Distributed Acoustic Sensing processing’ line 4]; writing u(z,t) for the dynamic fibre displacement, a stably coupled propagating disturbance will be self-similar under suitable translation in space and time [pg. 1325 right col line 4-2 from the bottom], implying further processing  the generated vertical component of displacement)
	generating a vertical component of velocity at a selected vertical position of the plurality of vertical positions; (Differentiating with respect to time, we obtain the … velocity 
    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale
 [pg. 1326 left col line 1-4])
	and outputting a waveform from the generated vertical component of velocity at the selected vertical position, the waveform simulating a waveform of geophone data at the selected vertical position. (Fig. 8 shows the uncorrelated DAS-geophone comparison; Correlated data are shown in Fig. 9, spectral analysis [pg. 1326 right col line 9-13]; Axial velocity over time for IDAS summed over 13-m interval centered at geophone [Fig. 8 (B)], i.e. equivalent to the waveform simulating a waveform of geophone data; DAS data noise-reduced, rebalanced, and correlated with a normalized sweep [Fig. 9])

	However, Daley is silent regarding the above allowed limitations. 

	A newly found prior art of record, Poletto (F. Poletto and et al, “Dual seismic fields from distributed acoustic sensors”, SEG Denver 2014 Annual Meeting, DOI http://dx.doi.org/10.1190/segam2014-1055.1), discloses separation of up- and down-going wavefields of stain signal (DAS, signal pair, strain, separation of up- and down-going wavefield [abs], vertical strain component [pg. 1899 right col ‘Theory and Method, line 24 – end of line]), but is silent regarding the above allowed limitations.

As per claims 2-3, 5-8, 10-11, 13-15, 18-19 and 21-24, claims are also allowed because the base claims 1, 9 and 17 are allowed.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Contact Information
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to DOUGLAS KAY whose telephone number is (408)918-7569.  The examiner can normally be reached on M-F 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arleen M Vazquez can be reached on 571-272-2619.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/DOUGLAS KAY/Primary Examiner, Art Unit 2865